Citation Nr: 0430004	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Evaluation of lumbar spine degenerative disc disease, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

A hearing was held before the undersigned in Anchorage, 
Alaska in February 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2002, the veteran indicated that he received VA 
telephone triage in December 2002 from a VA nurse, and that 
the nurse was familiar with his case because he had attended 
her back clinic.  Additionally, during the veteran's hearing, 
he stated that within the past 6 weeks, he had been calling 
in to the Anchorage VA Medical Center and that there were 
records available there.  Records from that clinic from up 
until November 2002 are contained in the claims folder.  
Attempts should be made to obtain treatment records from 
November 2002 to present.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should obtain all medical 
records of treatment the veteran has 
received from the Anchorage, Alaska VA 
Medical Center for his lumbar spine from 
November 2002 to present.

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


